Abatement Order filed October 23, 2014.




                                       In The

                     Fourteenth Court of Appeals
                               NO. 14-14-00384-CV

      AJAZ R. SIDDIQUI, NAJEEB SIDDIQUI AND SUNCOAT
    ENVIRONMENTAL AND CONSTRUCTION, INC., Appellant
                              V.
FANCY BITES, L.L.C., QUICK EATS L.L.C., FARHAN S. QURESHI AND
                  SYED KHALID ALI, Appellee

                      On Appeal from the 80th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2010-66787

                             ABATEMENT ORDER

      The reporter’s record in this case was due June 18, 2014. See Tex. R. App.
P. 35.1. On July 08, 2014, this court ordered the court reporter to file the record
within 30 days. The record was not filed. On August 21, 2014, this court again
ordered the court reporter to file the record within 30 days. When the court
reporter failed to file the record as ordered, this court ordered the court reporter to
file the record within 30 days, and instructed the court reporter that if the record
was not filed, the court would order the trial court to conduct a hearing to
determine the reason for failure to file the record. The record has not been filed
with the court.   The trial and appellate courts are jointly responsible for ensuring
that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). Because the
reporter’s record has not been filed timely as ordered, we issue the following order.

      We direct the judge of the 80th District Court to conduct a hearing at
which the court reporter, appellant’s counsel, and appellee’s counsel shall
participate (a) to determine the reason for failure to file the record; (b) to establish
a date certain when the reporter’s record will be filed, and (c) to make findings as
to whether the court reporter should be held in contempt of court for failing to file
the reporter’s record timely as ordered. We order the court to prepare a record, in
the form of a reporter’s record, of the hearing. The judge shall make findings of
fact and conclusions of law, and shall order the trial clerk to forward to this court a
supplemental clerk’s record containing the findings and conclusions. The hearing
record and supplemental clerk’s record shall be filed with the clerk of this court
within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporter files the
record prior to the date set for the hearing, the appeal will be reinstated and the trial
court need not hold a hearing.



                                    PER CURIAM